Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The references listed in the Information Disclosure Statement (IDS) filed on 11/01/2019 and 11/19/2020 have been considered by the examiner (see attached PTO-1449 or PTO/SB/08A and 08B forms).
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
The drawings are objected to under 37 CFR 1.83(a) for failing to show the claimed limitation in claim 5 of “ reduces deformities in the fused silica”. The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation in claim 5 must be  shown or the feature(s) must be cancelled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Regarding claims 1, 4, 7, 8, 10, 14-15, and 19-20, the  “wafer” appearing in the phrase “through-wafer via” has not been properly introduced in the claims. In particular, the examiner notes that the preamble cannot be used to introduce elements in the claim, as all elements required for the invention must be properly recited in the body of the claimed itself, or be incorporated by inference from having been recited in the body of at least one parent claim.
Regarding claim 6, the phrase, “the first end”, in addition to lacking proper antecedent basis, appears not to be the word the Applicant intended.
Regarding claim 20, the phrase, “through-wafer” appears to lack the word “via” in claim 20. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the limitation, “interposed completely between”, is unclear with regard to how the word “completely” is to be understood in this context. For example, is the word to be understood as a degree of interpretation (as in “interposed completely”) – or as a degree of between-ness (as in “completely between”)?
Regarding claim 16, the limitation, “conforming completely” is unclear with regard  to the degree of conformity by the Applicant when the claim recites that it “conforms completely”. In effect, it is unclear how the word “completely” further narrows the remainder of the claim.
References Cited
The references of interest are cited:
WON et al. (KR 20080029654 A) shows in Fig. 3B. a liner nitride layer (26) is formed on the sidewall oxide layer 25, and he further teaches “[T]he liner nitride film 26 serves to buffer 

    PNG
    media_image1.png
    242
    453
    media_image1.png
    Greyscale

the stress caused by the difference in coefficient of thermal expansion between the silicon substrate 21 made of silicon and the oxide film by the high density plasma method which will be embedded in the trench 24.
CHOI et al. (US 20150137387 A1) teaches in para [0071] and Fig 1F, a TaN  (37) layer may be very thin within a via hole (22); and may help release the stress during the subsequent processes as a stress buffer layer.

Telephone Inquiry Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726. The examiner can normally be reached 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASMINE J CLARK/Primary Examiner, Art Unit 2816